STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 1035

VERSUS

TONEY A. GALLO DECEMBER 1, 2022

In Re: Toney A. Gallo, applying for supervisory writs, 21st
Judicial District Court, Parish of Tangipahoa, No.
1801969.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. Relator does not clearly state what relief
he seeks. This court is limited to the review of lower court
rulings, or the failure to act on a properly filed petition.
Any application filed in this court should set forth what relief
has been sought in the lower court, the result of such filing,
and the relief relator seeks in this court. Additionally,
relator should include in his application, a copy of the
petition or ruling at issue, all pertinent minute entries and/or
transcripts, and any other portions of the district court record
that might support the claims raised in his writ application.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

as!)

DEPUTY CLERK OF COURT
FOR THE COURT